Citation Nr: 0102202	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-19 080	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in an October 
1981 decision of the Board which denied service connection 
for diabetes mellitus.   



REPRESENTATION

Moving Party Represented by:  The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from July 1968 
to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In October 1981, the Board denied service connection for 
diabetes mellitus as there was no current verification of the 
disorder.  

In June 1991, the Board determined that the veteran had not 
presented new and material evidence to reopen his claim for 
service connection for diabetes mellitus.  In June 1992, the 
Board ordered reconsideration of its June 1991 decision.  The 
Board reconsidered the claim in December 1992 and remanded 
the matter.  In a February 1993 rating decision, the RO 
granted service connection for diabetes mellitus, effective 
from February 28, 1989, the date the claim to reopen was 
received.  

In February 1998, the Board granted an effective date of May 
9, 1988 for service connection for diabetes mellitus.  The 
Board consider a VA examination and laboratory findings of 
that date to be an informal claim under 38 C.F.R. § 3.157.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), which affirmed the February 1998 
Board decision in July 1999.  

In its February 1998 decision, the Board recognized that the 
veteran had raised the issue of clear and unmistakable error 
(CUE) in the October 1981 Board decision which denied service 
connection for diabetes mellitus.  Such a claim would come 
under the provisions of Public Law No. 105-111.  The veteran 
was notified that the Board had imposed a temporary stay on 
adjudication of such issues until implementing regulations 
could be promulgated.  He was told that when final 
regulations were issued, the Board would lift the stay and 
begin to adjudicate the CUE issues.  The July 1999 decision 
of the Court noted that the CUE issue had yet to be 
adjudicated by the Board.  In May 1999, the Board notified 
the veteran that it would adjudicate his CUE claim.  He was 
sent a copy of the applicable regulations and afforded an 
opportunity to present written and oral argument.  In 
September 2000, the veteran's representative presented 
written argument on his behalf.  The Board now proceeds with 
its review of the appeal.   


FINDINGS OF FACT

1.  In an October 1981 decision, the Board denied service 
connection for diabetes mellitus.  

2.  It is not shown that the applicable statutory and 
regulatory provisions extant at the time of the Board's 
October 1981 decision were ignored or incorrectly applied.  

3.  The veteran's allegation of CUE based on the weight 
assigned the evidence of record at the time of the October 
1981 decision, fails to meet the threshold pleading 
requirements for revision on the grounds of CUE.  

4.  Any other general allegations of CUE in the October 1981 
Board decision fail to meet the threshold pleading 
requirements for revision on the grounds of CUE and do not 
allege or show that the applicable statutory and regulatory 
provisions extant at the time of that decision were ignored 
or incorrectly applied.  


CONCLUSIONS OF LAW

1.  There was no CUE in October 1981 Board decision which 
denied service connection for diabetes mellitus.  38 U.S.C.A. 
§ 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2000).  

2.  The veteran failed to meet the minimum pleading 
requirements as to CUE claimed in the Board decision of 
October 1981 which denied service connection for diabetes 
mellitus.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§ 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development

CUE is present when either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2000).  In 
addition to considering the facts known at the time of the 
decision, a determination as to CUE considers the law and 
regulations in effect at that time.  38 C.F.R. § 20.1403(b) 
(2000).

The Board has reviewed the matter and determined that the 
relevant provisions of Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
complied with.  

The veteran has been notified of the evidence needed.  The 
Board sent the veteran a copy of the new regulations 
applicable to a claim of CUE in a Board decision.  Further, 
the claim was developed prior to Public Law No. 105-111 and 
rating decision, statement of the case, and supplemental 
statement of the case discussed the veteran's assertions of 
error and notified him and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  VA has 
made reasonable efforts to obtain relevant records (including 
private records) which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal records, 
including service medical records and VA records are in the 
claims folder.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The veteran has not alleged 
that the correct facts, as they were known at the time, were 
not before the Board.  38 C.F.R. § 20.1403(a) (2000).  

The veteran had a hearing at the RO in December 1993.  Review 
of the transcript shows that the VA employee conducting the 
hearings explained fully the issues and suggested the 
submission of additional evidence.  38 C.F.R. § 3.103(c)(2) 
(2000).  

The veteran was examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Background

CUE must be determined on the law and regulations in effect 
and the evidence at the time of the challenged decision.  In 
October 1981, the Board denied service connection for 
diabetes mellitus.  The evidence of record at that time 
included the service medical records.  

A record of hospitalization in October 1972 shows that a 
glucose tolerance test was abnormal and indicated the veteran 
had chemical diabetes mellitus.  The diagnosis was chemical 
diabetes mellitus-questionable.  On hospitalization in July 
1974, there was an abnormal glucose tolerance test and 
diagnosis of Class A diabetes, diet controlled.  A notation 
in the service dental records, dated in March 1975, noted a 
history of chemical diabetes and that the veteran was now 
normal as he had lost weight.  

In January 1978, a list of problems included Type A diabetes 
(chemical diabetes) related to overweight and diet.  There 
was no report of testing at that time.   

A June 1978 blood test disclosed glucose within the normal 
range.  

The June 1978 medical board report shows the veteran was 
extensively evaluated and diabetes was not among the 
diagnoses.  

The veteran's original claim was received in September 1978.  
He did not claim benefits for diabetes.  

A VA examination was conducted in February and March 1979.  
In February 1979, blood sugar was 109 and a urine sample was 
without evidence of sugar.  A fasting blood sugar test was 
done in March 1979 with results of 131 milligrams percent.  A 
second fasting blood sugar test was done later in March 1979.  
The veteran also had a physical examination specifically for 
evidence of metabolic disorder.  After examination and 
reviewing test results, the physician expressed the opinion 
that diabetes mellitus was not found on the examination.  

In April 1979, fasting blood sugar tests at a private 
hospital had results of 123 milligrams percent.  Urine was 3+ 
at 1 hour and 2+ at 2 hours.

The report of private hospitalization in July 1979 showed 
that the veteran was admitted for asthma and shortness of 
breath.  At intake, a history of borderline diabetes was 
noted.  Family history was also positive for diabetes.  The 
impression included borderline diabetes.  Testing was done.  
Urinalysis was unremarkable.  "Serial blood sugars done 
during the course were acceptable."  

The veteran submitted an August 1979 letter from William D. 
Boyd II, M.D., which reported asthma and allergy symptoms and 
treatment but made no mention of diabetes.  

An August 1979 report from Stephen Fuller, M.D., discussed 
orthopedic disorders, without any information as to diabetes.  

In the notice of disagreement received in September 1979, the 
veteran acknowledged that the reason for the denial was that 
the denied disabilities "could not be established."  He 
asserted that his service medical records verified the 
disallowed items.  He did not identify any current findings 
or treatment for diabetes.  

In December 1979, the veteran was admitted to the private 
hospital with an upper respiratory infection.  There was no 
report of diabetes.  In January 1980, Dr. Boyd wrote of the 
veteran's asthma without mentioning diabetes.  

The April 1980 statement of the case informed the veteran 
that a true diabetes condition was not shown by the evidence 
of record.  It was further explained that a true diabetes was 
not diagnosed in the service medical records or on subsequent 
examinations.  

In his substantive appealed, dated in May 1980, the veteran 
asserted that, following doctor's orders, he had to control 
diabetes by diet.  

The veteran's representative made presentations dated in 
November 1980 and August 1981.  There was no report of a 
current diagnosis of diabetes.  

In October 1981, the Board considered the evidence discussed 
above as well as presentations by the veteran and his 
representative.  The Board found that there was no current 
clinical verification of diabetes and denied the appeal.  

CUE Criteria

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2000).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411 (2000).  
The veteran was furnished a copy of these regulations in 
April 1999.  According to the regulations, CUE is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Review for CUE 
in a prior Board decision must be based on the record and the 
law that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

CUE is the kind of error, of fact or of law, that when called 
to the attention of the later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Analysis

The veteran asserted in 1981 that diagnoses during service 
established a current disability.  The Board rejected that 
claim and found that the evidence showed no disability at 
that time.  The veteran asserts that the Board's position was 
CUE in light of the diagnoses in the service medical records.  
The veteran particularly asserts that the record at the time 
of the 1981 Board decision shows the disability was 
controlled by diet, which would warrant a 10 percent rating 
under 38 C.F.R. Part 4, § 4.119, Code 7909 (2000).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
This has been the law at all times relevant to this claim.  

Further, the evidence must be competent.  A lay witness can 
testify as to what he actually experienced first-hand, such 
as injury in service, but a lay witness does not have the 
medical training or experience to diagnosis a current 
disability or to offer a competent opinion as to etiology or 
causation of such current disability.  A current diagnosis 
must come from a trained medical professional.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The veteran's assertion that he had a current disability or 
disease was merely his assertion of his claim.  As a lay 
witness, an assertion of current diagnosis is not competent 
evidence.  Evidence of a current disability is required from 
a trained medical professional.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

At all time relevant to the claim, 38 C.F.R. § 3.303(b) 
provided that:  

With chronic disease shown as such in 
service (or within the presumptive period 
under Sec. 3.307) so as to permit a 
finding of service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes.  This rule does not mean that any 
manifestation of joint pain, any 
abnormality of heart action or heart 
sounds, any urinary findings of casts, or 
any cough, in service will permit service 
connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, 
first shown as a clear-cut clinical 
entity, at some later date.  For the 
showing of chronic disease in service 
there is required a combination of 
manifestations sufficient to identify the 
disease entity, and sufficient 
observation to establish chronicity at 
the time, as distinguished from merely 
isolated findings or a diagnosis 
including the word ``Chronic.''  When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary 
showing of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.  
38 C.F.R. § 3.303(b) (2000).  

At the time of the 1981 Board decision, VA had obtained the 
veteran's service medical records.  The service medical 
records disclosed elevated glucose levels on laboratory tests 
in October 1972 and July 1974, with diagnoses of diabetes.  
On neither occasion was there a diagnosis of "chronic" 
diabetes.  However, the veteran remained in service until 
July 1978 without any further abnormal tests, findings, 
diagnoses, or need for treatment.  In fact there was evidence 
which would lead a reasonable person to question the presence 
of diabetes.  In March 1975, a dentist considered the history 
of diabetes and noted the veteran had lost weight and was now 
normal.  In June 1978, glucose levels were normal.  Also in 
June 1978, shortly before separation from service, the 
veteran underwent a detailed and through evaluation for a 
medical board and there was no diagnosis of diabetes.  38 
C.F.R. § 3.303(b) does not require VA to accept two diagnoses 
in service as establishing a chronic disability.  Rather the 
regulation provides that "[f]or the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  Here, the veteran was 
further examined during service and there where no 
manifestations sufficient for a physician to diagnosis 
diabetes.  

It is noteworthy that, at the time of the 1981 Board 
decision, no physician or other medical professional had 
expressed the opinion that during service there was the 
required combination of manifestations sufficient to identify 
a chronic diabetes.  

VA took appropriate action and had the veteran examined.  In 
addition to the examination, the veteran had several tests 
done for glucose.  The physician reviewed the results and 
expressed the opinion that there was no evidence of current 
diabetes.  

The RO obtained all private evidence identified by the 
veteran.  A private hospital tested the veteran in April 1979 
with normal results.  He was hospitalized in July 1979 and 
gave a history of diabetes.  The history resulted in an 
initial impression of diabetes; however, glucose testing was 
normal.  There were several reports from private physicians 
which showed that they examined the veteran in 1978 and 1979 
and found other diagnoses.  They did not diagnose diabetes.  

The veteran did not present any evidence from a competent 
medical source that he had diabetes at that time.  Nor did he 
present any evidence from a competent source which identified 
the manifestations in service as showing a chronic 
disability.  

Diabetes may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  There was no competent evidence from a trained 
medical professional that diabetes was manifested during the 
year after the veteran left active service.  

Throughout the course of his claim, the veteran has asserted 
that the reports in service established that he had diabetes, 
controlled by diet, which would warrant a 10 percent rating 
under 38 C.F.R. Part 4, § 4.119, Code 7909 (2000).  VA 
recently obtained an examination and medical opinion which 
links current abnormalities to those noted in service.  
However, this remote evidence does not establish CUE in 1981.

At the time of the Board's 1981 decision, there was the July 
1979 hospital report with an impression of diabetes; however 
reading of the report indicated that the impression was based 
on history provided by the veteran and was followed by a 
normal glucose test and no treatment.  Neither the private 
hospital nor the several private doctors made a clear 
diagnosis of diabetes.  There was no diagnosis of diabetes 
from any of the doctors treating him at that time.  There was 
no diagnosis of diabetes controlled by diet.  There were 
several normal VA and private glucose tests.  There was only 
one medical opinion which squarely addressed the question of 
whether the veteran had diabetes.  In that opinion, the 
doctor considered the record and several recent test results 
and concluded that there was no evidence for current diabetes 
at that time.  This opinion was supported by the record, 
including several tests and was unopposed.  Thus, the 
preponderance of evidence at the time of the Board's 1981 
decision compelled a denial of the claim.  

The service medical records presented conflicting evidence.  
The RO had the veteran examined.  The examiner had several 
blood tests done at different times.  The doctor concluded 
that there was no evidence of a current disability.  The 
veteran was informed that there was no evidence of current 
disability.  He subsequently presented evidence as to other 
disorders, but did not present any evidence from a trained 
medical professional that he had diabetes at that time.  The 
1981 Board decision was supported by the evidence of record 
and there was no CUE.  It was years later that the veteran 
was diagnosed with diabetes and the abnormalities were linked 
to service by a physician.  

The veteran's current arguments about evidence are 
essentially as to how the evidence was weighed.  A 
disagreement as to how the facts were weighed or evaluated is 
not an allegation of CUE.  38 C.F.R. § 20.1403(d)(3).  

The veteran alleges CUE in the October 1981 decision of the 
Board which denied service connection for diabetes mellitus.  
CUE is the kind of error, of fact or of law, that when called 
to the attention of the later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  While the 
veteran may continue to disagree with the way in which the 
facts in this case were weighed in the Board's decision, he 
has not identified any error of fact or law which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  


ORDER

The motion to find CUE in the October 1981 decision of the 
Board which denied service connection for diabetes mellitus 
is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



